                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

GECKO DEVELPMENT
CORPORATION,

             Plaintiff,

v.                                               Case No: 2:21-cv-463-SPC-NPM

RALPH BENJAMIN O’NEAL,
JR. ,

              Defendant.
                                          /

                              OPINION AND ORDER1

       Before the Court is a sua sponte review of the file. Plaintiff Gecko

Development Corporation brings this diversity action against Defendant Ralph

O’Neal, Jr. Since Gecko Development is proceeding in federal court, it must

show the parties are completely diverse with an amount in controversy

exceeding $75,000.        28 U.S.C. § 1332(a); Exxon Mobil Corp. v. Allapattah

Servs., Inc., 545 U.S. 546, 552 (2005). And district courts are “obligated to

inquire into subject matter jurisdiction sua sponte whenever it may be lacking.”

Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 410 (11th Cir. 1999).




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
      The Complaint only alleges O’Neal is an individual residing in Alabama.

This is not enough to establish his state citizenship for purposes of diversity

jurisdiction. “Citizenship, not residence, is the key fact that must be alleged

in the complaint to establish diversity for a natural person.” Taylor v. Appleton,

30 F.3d 1365, 1367 (11th Cir. 1994). A party’s residence in a state—without

more—is not enough to show citizenship. E.g., Travaglio v. Am. Express Co.,

735 F.3d 1266, 1269 (11th Cir. 2013). Rather, “[c]itizenship is equivalent to

domicile for purposes of diversity jurisdiction.” Id. (internal quotation marks

and citation omitted). The Complaint, therefore, fails to correctly plead the

citizenship of O’Neal. Because the Court cannot conclude it has jurisdiction,

the Court dismisses the complaint without prejudice. Gecko Development may

file an amended complaint that adequately pleads subject-matter jurisdiction.

See 28 U.S.C. § 1653.

      Accordingly, it is now

      ORDERED:

      1. Plaintiff’s Complaint (Doc. 1) is DISMISSED without prejudice.

      2. Plaintiff may file an amended complaint consistent with this Order

         on or before July 6, 2021. The failure to file a timely amended

         complaint will result in the case being closed without further notice.




                                        2
     DONE AND ORDERED in Fort Myers, FL on June 21, 2021.




Copies: All Parties of Record




                                3
